Citation Nr: 0125440	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of appeal of a denial of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred 
pursuant to hospitalization at Oakhill Hospital from October 
23, 1998, to October 26, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals from a 
determination by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that the 
veteran's appeal of the RO's denial of entitlement to payment 
or reimbursement of unauthorized medical expenses incurred 
pursuant to the veteran's hospitalization at Oakhill Hospital 
from October 23, 1998, to October 26, 1998, was untimely.


REMAND

The veteran was scheduled for a personal hearing before a 
Member of the Board, sitting at the RO, on September 21, 
2001; the veteran was apparently unable to attend at the 
scheduled time.  A Report of Contact, dated later on 
September 21, 2001, shows that the veteran contacted his 
accredited representative and indicated that he had been 
unable to keep his appointment due to traffic conditions and 
inaccurate directions furnished him by the County Veterans 
Service office.  He also indicated that he wanted to 
reschedule his hearing.

The Board deems this Report of Contact to constitute a motion 
by the veteran that his hearing be rescheduled for good 
cause.  The Board finds that good cause has been shown; the 
veteran's motion is, accordingly, granted, and another 
hearing before a Member of the Board should be scheduled.  
See 38 C.F.R. § 20.702(d) (2001).

This case is therefore REMANDED for the following:

The veteran is to be scheduled for a 
personal hearing before a Member of the 
Board, sitting at a local office of the 
VA.  The hearing is to be scheduled 
pursuant to the procedures for such 
personal hearings and in accordance with 
applicable law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of the veteran's 
claim should be made at this time.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




